Name: Council Implementing Regulation (EU) No 826/2014 of 30 July 2014 implementing Regulation (EU) NoÃ 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine
 Type: Implementing Regulation
 Subject Matter: Europe;  international affairs;  international security
 Date Published: nan

 30.7.2014 EN Official Journal of the European Union L 226/16 COUNCIL IMPLEMENTING REGULATION (EU) No 826/2014 of 30 July 2014 implementing Regulation (EU) No 269/2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 269/2014 of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (1), and in particular Article 14(1) thereof, Whereas: (1) On17 March 2014, the Council adopted Regulation (EU) No 269/2014. (2) In view of the gravity of the situation in Ukraine, the Council considers that additional persons and entities should be added to the list of natural and legal persons, entities and bodies subject to restrictive measures as set out in Annex I to Regulation (EU) No 269/2014. (3) Annex I to Regulation (EU) No 269/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The persons and entities listed in the Annex to this Regulation shall be added to the list set out in Annex I to Regulation (EU) No 269/2014. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 2014. For the Council The President S. GOZI (1) OJ L 78, 17.3.2014, p. 6. ANNEX LIST OF PERSONS AND ENTITIES REFERRED TO IN ARTICLE 1 Individuals Name Identifying information Reasons Date of listing 1. Alexey Alexeyevich GROMOV Born on 31.5.1960; in Zagorsk (Sergiev Posad) As first Deputy Chief of Staff of the Presidential Administration, he is responsible for instructing Russian media outlets to take a line favourable with the separatists in Ukraine and the annexation of Crimea, therefore supporting the destabilisation of Eastern Ukraine and the annexation of Crimea. 30.7.2014 2. Oksana TCHIGRINA Ã Ã ºÃ Ã °Ã ½Ã ° Ã §Ã ¸Ã ³ÃÃ ¸Ã ½Ã ° Spokesperson of the so called government of the so called Lugansk People's Republic who made declarations justifying inter alia the shooting down of a Ukrainian military airplane, the taking of hostages, fighting activities by the illegal armed groups, which have as a consequence undermined the territorial integrity, sovereignty and unity of Ukraine. 30.7.2014 3. Boris LITVINOV Ã Ã ¾ÃÃ ¸Ã  Ã Ã ¸Ã Ã ²Ã ¸Ã ½Ã ¾Ã ² As of 22 July, chairman of the so-called Supreme Council of the so called Donetsk People's Republic who was at the source of policies and the organisation of the illegal referendum leading to the proclamation of the so-called Donetsk People's Republic, which constituted a breach of the territorial integrity, sovereignty and unity of Ukraine. 30.7.2014 4. Sergey ABISOV Born on 27.11. 1967 By accepting his appointment as so-called Minister of Interior of the Republic of Crimea by the President of Russia (decree No.301) on 5 May 2014 and by his actions as so-called Minister of Interior he has undermined the territorial integrity, sovereignty and unity of Ukraine 30.7.2014 5 Arkady Romanovich ROTENBERG Born on 15.12.1951 in Leningrad (St Petersburg) Mr Rotenberg is a long-time acquaintance of President Putin and his former judo sparring partner. He has developed his fortune during President Putin's tenure. He has been favoured by Russian decision-makers in the award of important contracts by the Russian State or by State-owned enterprises. His companies were notably awarded several highly lucrative contracts for the preparations of the Sochi Olympic Games. He is a major shareholder of Giprotransmost, a company which has received a public procurement contract by a Russian State-owned Company to conduct the feasibility study of the construction of a bridge from Russia to the illegally annexed Autonomous Republic of Crimea, therefore consolidating its integration into the Russian Federation which in turn further undermines the territorial integrity of Ukraine. 30.7.2014 6. Konstantin Valerevich MALOFEEV Ã Ã ¾Ã ½Ã Ã Ã °Ã ½Ã Ã ¸Ã ½ Ã Ã °Ã »Ã µÃÃ Ã µÃ ²Ã ¸Ã  Ã Ã °Ã »Ã ¾Ã Ã µÃ µÃ ² Born on 3.7.1974 in Puschino Mr Malofeev is closely linked to Ukrainian separatists in Eastern Ulkraine and Crimea. He is a former employer of Mr Borodai, so-called Prime Minister of the so-called Donetsk People's Republic and met with Mr Aksyonov, so-called Prime Minister of the so-called Republic of Crimea, during the period of the Crimean annexation process. The Ukrainian Government has opened a criminal investigation into his alleged material and financial support to separatists. In addition, he gave a number of public statements supporting the annexation of Crimea and the incorporation of Ukraine into Russia and notably stated in June 2014 that You can't incorporate the whole of Ukraine into Russia. The East (of Ukraine) maybe. Therefore Mr. Malofeev is acting in support of the destabilisation of Eastern Ukraine. 30.7.2014 7. Yuriy Valentinovich KOVALCHUK Ã ®ÃÃ ¸Ã ¹ Ã Ã °Ã »Ã µÃ ½Ã Ã ¸Ã ½Ã ¾Ã ²Ã ¸Ã  Ã Ã ¾Ã ²Ã °Ã »Ã Ã Ã Ã º Born on 25.7.1951 in Leningrad (St Petersburg) Mr Kovalchuk is a long-time acquaintance of President Putin. He is a co-founder of the so-called Ozero Dacha, a co-operative society bringing together an influential group of individuals around President Putin. He is benefiting from his links with Russian decision-makers. He is the chairman and largest shareholder of Bank Rossiya, of which he owned around 38 % in 2013, and which is considered the personal bank of Senior Officials of the Russian Federation. Since the illegal annexation of Crimea, Bank Rossiya has opened branches across Crimea and Sevastopol, thereby consolidating their integration into the Russian Federation. Furthermore, Bank Rossiya has important stakes in the National Media Group which in turn controls television stations which actively support the Russian government's policies of destabilisation of Ukraine. 30.7.2014 8. Nikolay Terentievich SHAMALOV Ã Ã ¸Ã ºÃ ¾Ã »Ã °Ã ¹ Ã ¢Ã µÃÃ µÃ ½Ã Ã Ã µÃ ²Ã ¸Ã  Ã ¨Ã °Ã ¼Ã °Ã »Ã ¾Ã ² Born on 24.1.1950 Mr Shamalov is a long-time acquaintance of President Putin. He is a co-founder of the so-called Ozero Dacha, a co-operative society bringing together an influential group of individuals around President Putin. He benefits from his links with Russian decision-makers. He is the second largest shareholder of Bank Rossiya, of which he owned around 10 % in 2013, and which is considered the personal bank of Senior Officials of the Russian Federation. Since the illegal annexation of Crimea, Bank Rossiya has opened branches across Crimea and Sevastopol, thereby consolidating their integration into the Russian Federation. Furthermore, Bank Rossiya has important stakes in the National Media Group which in its turn controls television stations which actively support the Russian government's policies of destabilisation of Ukraine. 30.7.2014 Entities Name Identifying information Reasons Date of listing 1. JOINT-STOCK COMPANY CONCERN ALMAZ-ANTEY (a.k.a. ALMAZ-ANTEY CORP; a.k.a. ALMAZ-ANTEY DEFENSE CORPORATION; a.k.a. ALMAZ-ANTEY JSC;), 41 ul.Vereiskaya, Moscow 121471, Russia; Website: almaz-antey.ru; Email Address antey@almaz-antey.ru Almaz-Antei is a Russian state-owned company. It manufactures anti-aircraft weaponry including surface-to-air missiles which it supplies to the Russian army. The Russian authorities have been providing heavy weaponry to separatists in Eastern Ukraine, contributing to the destabilization of Ukraine. These weapons are used by the separatists, including for shooting down airplanes. As a state-owned company, Almaz-Antei therefore contributes to the destabilization of Ukraine. 30.7.2014 2. DOBROLET aka DOBROLYOT Ã Ã ¾Ã ±ÃÃ ¾Ã »Ã µÃ /Ã Ã ¾Ã ±ÃÃ ¾Ã »Ã Ã  Airline code QD International Highway, House 31, building 1, 141411 Moscow 141411, Ã Ã ¾Ã Ã ºÃ ²Ã ° Ã ³, Ã Ã µÃ ¶Ã ´Ã Ã ½Ã °ÃÃ ¾Ã ´Ã ½Ã ¾Ã µ Ã , Ã ´Ã ¾Ã ¼ 31, Ã Ã ÃÃ ¾Ã µÃ ½Ã ¸Ã µ 1 Website: www.dobrolet.com Dobrolet is a subsidiary of a Russian state-owned airline. Since the illegal annexation of Crimea Dobrolet has so far exclusively operated flights between Moscow and Simferopol. It therefore facilitates the integration of the illegally annexed Autonomous Republic of Crimea into the Russian Federation and undermines Ukrainian sovereignty and territorial integrity. 30.7.2014 3. RUSSIAN NATIONAL COMMERCIAL BANK License of the Central Bank of Russia No. 1354 Russian Federation, 127 030 Moscow, Krasnoproletarskaya street 9/5. After the illegal annexation of Crimea, Russian National Commercial Bank (RNCB) became fully owned by the so-called Republic of Crimea. It has become the dominant player in the market, while it had no presence in Crimea before the annexation. By buying or taking over from branches of retreating banks operating in Crimea, RNCB supported materially and financially the actions of the Russian government to integrate Crimea into the Russian Federation, thus undermining Ukraine's territorial integrity. 30.7.2014